                 Case 4:21-cv-03877-HSG Document 37 Filed 09/07/21 Page 1 of 2



 1                                     UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                     )
     LHC Group, Inc.                                   )   Case No: 4:21-CV-03877-HSG
 4                                                     )
                                       Plaintiff(s),   )   APPLICATION FOR
 5                                                     )   ADMISSION OF
            v.
                                                       )   ATTORNEY PRO HAC
 6                                                     )   VICE; ORDER
     Bayer Corp., et al.                               )
 7                                                         (CIVIL LOCAL RULE 11-3)
                                       Defendant(s).   )
 8       I, Thomas J. Szivos                      , an active member in good standing of the bar of
     U.S. Dist. Ct. for SDNY       , hereby respectfully apply for admission to practice pro hac vice in the
 9
     Northern District of California representing: Defendants Bayer Corp.; Bayer Healthcare LLC;
10   Bayer Essure Inc. (f/k/a Conceptus, Inc.); and Bayer Healthcare Pharmaceuticals, Inc.           in the
     above-entitled action. My local co-counsel in this case is Brooke Killian Kim                     , an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                 LOCAL CO-COUNSEL'S ADDRESS OF RECORD:
13     DLA Piper LLP (US)                                    DLA Piper LLP (US)
       1251 Avenue of the Americas                           401 B Street, Suite 1700
14     New York, NY 10020-1104                               San Diego, California 92101-4297
       MY TELEPHONE # OF RECORD:                             LOCAL CO-COUNSEL'S TELEPHONE #   OF RECORD:
15     (212) 335-4650                                        (619) 699-3439
       MY EMAIL ADDRESS OF RECORD:                           LOCAL CO-COUNSEL'S EMAIL ADDRESS OF RECORD:
16     thomas.szivos@us.dlapiper.com                         brooke.kim@dlapiper.com
         I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: TS8726.
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
20   Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: September 3, 2021                                /s/Thomas J. Szivos
22                                                                             APPLICANT
                                                              Thomas J. Szivos
23
                                       ORDER GRANTING APPLICATION
24                           FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Thomas J. Szivos                           is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
     designated in the application will constitute notice to the party.
27
     Dated: 9/7/2021
28                                                           UNITED STATES DISTRICT JUDGE
                                                             Haywood S. Gilliam, Jr.
     PRO HAC VICE APPLICATION & ORDER                                                                        October 2012
                                                                                                   American LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
               Case 4:21-cv-03877-HSG Document 37 Filed 09/07/21 Page 2 of 2




                              Certificate of Good Standing




 I, Ruby J. Krajick, Clerk of Court, Certify that




 was duly admitted to practice in the Court on




 and is in good standing as a member of the Bar of this Court




Dated at
              500 Pearl St.                    On
           New York, New York
                                                          September 3, 2021




                                               By           s/ V. Bart
           Ruby J. Krajick
             Clerk of Court                                    Deputy Clerk
